OFFICE      OF THE ATTORNEY         GENERAL   OF TEXAS
                                  AUSTIN




Dear Sir   1                  ACtentlixu Nr. E.




               !&is is in reply
*iah   reads     as roUo#l;
      Yhlr annfrr8noe inclu,drt!tor6rment and
iniruotrprqraeentotivcs from meet of the
Auxmioan aountriee and was htmy     important
to the work of this f!epaxtaxmtfilnae It ln-
oolretlthe treinlng of TLbtlnAwr2ocan &ids&s
for dairy work an6 the oals and shipment of
dairy aattle to Central end South Amerioa.

       T?y reason of fta laaation, this instf-
tution IS vitally oonoarnb w%th those problard.
Ke arb enoouraglng the t?ainia$ CC Latin Aaterimn
i4tua8m h6re 6mdhnva 8imay paucitaa a mm-
her of these rtudrnts        ~04 liars PBtUrA@d    to their
own tKMltl%b~       to enter  rarlouu rie14a    of ‘t&o
dairy   /nc?uetry.     %(Ikm0 da0 been oalled on to
A8si8b    LA lotTAtiA8    dairy ubth    iOr brpOTt      t0
thw~s oountrioe end hare made esraral shtpraontr
tram OUT OWA hexd during the past few yb~ru.
      "It ir,illlpWt8Attit&t t&t& iarrbitUt;lOA
                                              bb
re~rmwnted at conreremas     dealing dbh thbm
problemrsand me&ho&a of han4lirrgtha if it in
to hold ite position of leadership In foatorlogl
Latin &eriaan MlAtiOA8 utd the training &
mtudsnas for this uork.
     "(2) frofeaeor of Animal E;uabeAdryto go to
chlcQ&o, Isllinois,to oonfer rith 0aIunitteaa@
animal pro6uotica on the evaluation of fee&s.
     w3n 3otob8r 25, 1941, the 3o8rd cf oiroaterr
of the Collugb approved thl~ request Zsrrout-of-
state travel at College 6xpeIUIe*
     T'?roPe8sorTeaxson furnlshee the follow-
ing statement as to the vErk of thi.~omittea
an& its lW~AtfOZlBi.ti~ to the wf?& at A. (t??'.
                                               COl-
legs, wbioh ts quoted bslowr
         93~3 WC& of the aoma&tt*s of the kmeriaur
Sooiety of Animal ~roditatlcmand the ww fed
8tandrtiQrr   apan wbiah they de&de haye a direOf
relation co the oattla an& dairy ~roduotion in
t&e state of Texas end to the Agriaultuml Aad
~!eohanloal.   College of T0xae, ae) weallas to the
pa3partmentof Anl.m6llhubanilry.!he Soapd Of
          Dfrbotora           of    thb    Agrloultunl              ana   YwhadoiZ
          COllb@S        Of     TATcAA felt       t?lAt      tbi8      IEAA~~A#J WAA Of
          auffiolent            l.aporta~~aand benefit to the Col-
          .hab     fbr    the       6tpeASOU      t0    bQ    atrlOWe6,

                   *At    t!;e      s~goation of the Qcmptmller                        &
          Tublio aOoounta, we are attaohlng the axpenas
          PoUChbm         Of       thsS4    t%W   bOOOUnt5."

          Cubasatlon (3) af kmsb Bill 273, Forty-seventh
L*cgislature,maas tn part as follmsr
                "Subaimtion (3). lnatftutlom?& .%melpta.
          No property bf3lonQ;l.ng
                                 to say of the iIs3t:tutionlJ
          henix pcwlded for, or atxyagwnog thsrmf, shall
          be sold or ~loporred of without the atmaant of
          its governing boast%,And all proorsds fma the
          oalb o? euoh property, fm     Labor porfomad,
          rmm the staleof matrriaJ.s,orops Anileupp11m
          Wm favs. and anr and all other rweipta sd




          UAid lWWipt.8 AAd fU?W,     in A8OOl&Wb     with thb
          provfaio~s of thi6 &t, uueh amounts~aa they
          shell deam neoeesa;rg$6~ thu suppwt, nmintan-
          tume, opsrrrtioaan& Saprav0abntr      of mid lmtl-
          tutilma.        . .m       ( Ica&.iAsfs our8 )

                   subsectlaa (61 of H. 3.                      evte, Forty-aiwtntk             Legiim-
l*tun,,          Pea& in pmt a6 r0n0m5;

                  "ZAba6otiot ($1, TraT%llA&J Exwn8b6.   As1
          perooas w.;lngrd ia any oap@obfp b, them 6tAtb
          4du~aticmil iwtttutiona an4 ag*ne 9 88 exoept
          hea& of the lnst$tutionlsaamd in thk dot a114
          nwfibers   of thb boards who de not rbebltb an an-
          nual or monthl                               w&o    traval       At   the   exTnAA*


                                                                                                 .
      Inmarred by board members, head8 of instltu-
      tione or by may employoo o? any oi the 11oheol8,
      or O&r   a~~enoi~sJwmd  here&   Imid*  Or out-




      ldranae  rrltten coneoat oi the rrohool*sBoard
      or Regents or l3.reotora. The term  Vitaintenuwe*
      nay include ths txweling ~XIZ+IU@~D, . lm
            Patters        rliailarto those *bout whlah you
                        rerp
inquire   p-e9lous~.y       bwn revlowed by this D~partasnt
                          hate
in our OplniOM      NtM. o-4387 and 04w7,   oopie?nof *hi&
are attaohod    %eretb.

          Under theas holdings (II,
                                  oonaluds that the ox-
paret mmtloned in your letter were inourred in per-
rolwuba6eor “53wt6 bullne88.”
            It aiiirmatlv~ly app6an frum your letter ukd
tha expense eocouatsoi Pxwfesren L9h#wdaoo and Pemv~oa
that all other .raqulrements pmerribrd in hbmatiana
(J) ana (6)   0r 8. b* we,  Aatr ar tile Rn%yzsorsnth Leig-
islsture, kave bwn met.



          Wa are roturntng hawevlth all papsto aooomganp-
ing SOUF htt6r or =qwut.
                                     Very   truly   ymum